Case 1:17-cr-00101-LEK Document 628 Filed 10/31/19 Page 1 of 1          PageID #: 5418



                                    MINUTES



 CASE NUMBER:           1:17-CR-00101-LEK-1
 CASE NAME:             United States of America v (01) Anthony T. Williams


      JUDGE:      Kenneth J. Mansfield          REPORTER:

      DATE:       10/31/2020                    TIME:


COURT ACTION: EO:

For good cause shown, the Court GRANTS the United States’ Motion To Continue
Deadline To Respond To Defendant’s Eleventh Motion For Order To Show Cause (ECF
No. 623) and will permit the Government until November 1, 2019 to file its response to
Defendant Anthony T. Williams’s Eleventh Motion for Order to Show Cause (ECF No.
598). Because the Government filed its response today (ECF No. 627) , the Court accepts
the response as timely filed.




Submitted by: Bernie Aurio, Courtroom Manager
